NUMBERS 13-20-00107-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

TYLER FARMER,                                                            APPELLANT,

                                            v.

THE STATE OF TEXAS,                                                        APPELLEE.


                   On Appeal from the 148th District Court
                         of Nueces County, Texas.


                          ORDER OF ABATEMENT
             Before Justices Benavides, Longoria, and Tijerina
                             Order Per Curiam

      Appellant’s counsel, Christopher Dorsey, filed a motion to withdraw as appointed

attorney. According to the motion, good cause exists for him to withdraw because he

started working for San Patricio County on December 16, 2020.

      Adequate reason for the discharge of counsel and appointment of new counsel

rests within the sound discretion of the trial court. Carroll v. State, 176 S.W.3d 249, 255
(Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In those circumstances where the

appointment of counsel may be necessary, an appellate court should abate the

proceeding to the trial court for determination of this issue. Accordingly, we CARRY the

motion, ABATE the appeal, and REMAND the cause to the trial court for further

proceedings consistent with this order.

       Upon remand, the trial court shall determine whether appellant has abandoned his

appeal; if not, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-

appointment counsel, it shall issue such findings. The trial court shall further cause its

findings and/or order to be included in a supplemental clerk's record to be filed with the

Clerk of this Court on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                         PER CURIUM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
30th day of December, 2020.




                                              2